Citation Nr: 1217950	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran appellant had active service in the United States Air Force from July 1954 to July 1958.  

This case comes before the Board of Veterans' Appeals (Board) from appeal from a July 2005 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) in which the RO, in part, denied the appellant's claim of entitlement to service connection for bilateral hearing loss.  

The Veteran appealed the July 2005 denial to the Board and the Board remanded the hearing loss claim for additional development in May 2011.  The case has now been returned to the Board for appellate review.

The appellant's claims file is a rebuilt file.  The appellant's service medical treatment records are incomplete; only his service separation examination is of record.  In cases where a veteran's service medical records are unavailable through no fault of the claimant, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The heightened duty to assist such a veteran in developing facts pertinent to his claims in a case where service medical records are presumed destroyed includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

In addition to missing service medical treatment records, most of the evidence listed in the December 2005 Statement of the Case (SOC) and the July 2006 rating action is also missing.  This missing evidence includes private medical evidence and the report from the VA examination conducted in June 2005.


FINDING OF FACT

The evidence for and against the appellant's claim is at least in relative equipoise on the question of whether his currently diagnosed bilateral hearing loss is related to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Board is granting in full the benefits sought on appeal (service connection).  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II. The Merits of the Claim

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that he currently suffers from bilateral hearing loss due to noise exposure from weapons fire and, in particular, to the backfire from a C119 aircraft engine while he was on active duty.  He has indicated that he had not been exposed to acoustic trauma (other than occasional deer hunting) since his service separation.  He testified at his March 2006 personal hearing at the RO that he had gone to the Philippines on leave and that there was an explosion in one of the engines of the plane in which he was to fly back to his duty station on Okinawa.  He has stated that he immediately began to experience tinnitus as a result and that he also experienced hearing loss which seemed to get better only to deteriorate later.  The appellant has indicated that he was having problems with hearing his wife during the very beginning of his marriage in 1957, and that he had been told by various health care providers that he had holes in his ears.

The evidence of record also includes written statements from the appellant's spouse.  In her written statements the appellant's spouse indicated that she had known the appellant in high school and that they were married while he was in the Air Force.  She said that she had received a letter from the appellant that described the incident with the plane that occurred when he was in the Philippines.  She also wrote that she had noticed that he complained about his inability to hear her after he returned from Okinawa.  She stated that she finally got the appellant to go for some hearing tests and that he learned from the examinations that he had holes in his eardrums and impaired hearing.

To establish service connection for a disability, symptoms during service, or within a reasonable time thereafter, must be identifiable as manifestations of a chronic disease or permanent effects of an injury.  Further, a present disability must exist and it must be shown that the present disability is the same disease or injury, or the result of disease or injury incurred in or made worse by the appellant's military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Difficulty hearing is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The determination of whether a veteran has a ratable hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability (for VA purposes) when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The United States Court of Appeals for Veterans Claims (Court) held that the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The Court further held that 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

When the Veteran underwent his service entrance examination no audiometric testing was performed; whispered voice testing was utilized (as noted in the June 2006 report of VA examination).  There is no mention in the appellant's June 1958 report of examination for separation of any problems with hearing or tinnitus and no complaints of these conditions were noted.  He underwent audiometric testing at that time and the puretone thresholds, in decibels and converted to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
5
LEFT
20
10
15
25
10

The appellant underwent VA audiometric testing in June 2005, but the results are not included in the rebuilt claims file.  However, other documents in the claims file include citations from that report.  The appellant was apparently noted to have bilateral perforations of the tympanic membrane.  The examiner concluded that, while it was possible that the aircraft engine backfire could have created the tinnitus, it would be mere speculation to state that the etiology of the appellant's hearing loss was related to his military service.  

An April 2006 letter from a hearing aid dispenser who practices in Ohio includes the information that he had supplied the appellant with a hearing aid in approximately 1985.  The appellant has also provided information to that effect.

The appellant again underwent VA audiometric testing in June 2006; he reported hearing multiple airplane engine backfires during service that resulted in ruptured eardrums and ringing in his ears.  The puretone threshold results, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
55
55
LEFT
40
45
70
75
75

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and 56 percent in the left ear.  Each ear met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.  

The VA examining audiologist stated that otoscopic examination had revealed scarring on the tympanic membrane with no perforation observed.  The examiner concluded that the etiology of the appellant's bilateral hearing loss was unknown because his service separation examination had showed normal hearing.  However, the examiner apparently did not convert the June 1958 ASA results to ISO (ANSI) units.  

The appellant underwent another VA audiometric examination in September 2011; the examiner reviewed the claims file.  The appellant complained of bilateral hearing loss.  He reported noise exposure from aircraft engine noise in the Air Force.  He said that he had first noticed the hearing loss after exposure to airplane engine backfire.  The puretone threshold results from the audiometric testing, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
50
50
35
LEFT
25
30
60
60
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  Each ear again met the standard found in 38 C.F.R. § 3.385 for a current hearing loss disability for VA purposes.

The VA audiologist concluded that the appellant's bilateral hearing loss was not at least as likely as not caused by or the result of his military service because the results of the separation examination did not show the presence of hearing loss that would be consistent with military noise exposure and because, while the Institute of Medicine has determined that there was insufficient scientific evidence to determine if noise-induced hearing loss can develop many years after exposure, the Institute concluded that it was unlikely that such delayed effects occur.  However, the examiner apparently did not convert the June 1958 ASA results to ISO (ANSI) units and did not consider the appellant's reports (or those of his spouse) that he had experienced problems with his hearing while he was still in service.

The evidence unfavorable to the claim for service connection in this case consists of the service separation examination report which contains normal findings for the appellant's exterior ears and drums; the many years between service and clinical documentation of hearing loss; and the September 2011 negative VA audiology opinion.  (The June 2005 and June 2006 VA examiners did not identify the etiology of the appellant's bilateral hearing loss.)

As to the negative September 2011 audiology opinion, once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  In Barr, 21 Vet. App. at 311, the Court found that a medical examination was inadequate because the examiner did not provide an etiological opinion and did not review prior medical records.  The September 2011 VA audiological examiner did not convert the June 1958 ASA results to ISO (ANSI) units and therefore her opinion was based on incomplete medical records.  In addition, she did not address the accounts of the appellant and his spouse about the hearing problems he had from 1957 onward nor did she address the clinical significance of the perforated eardrums.  Thus, the September 2011 audiology opinion is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).

Viewing the evidence in the light most favorable to the Veteran, the positive evidence of record consists of the fact that he currently suffers from bilateral sensorineural hearing loss, as well as from tinnitus that is already service-connected based on exposure to acoustic trauma, and that, when the results of the June 1958 audiogram are convert to ISO (ANSI) units, a threshold shift is apparent.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss).  In addition, the Veteran is competent to assert the occurrence of in-service injury.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure and chronicity of symptoms as credible.  In addition, there is in-service evidence of some hearing loss.  Therefore, the Board concludes that evidence for and against the Veteran's claim for service connection for bilateral hearing is at least in approximate balance.  The Board will resolve any doubt in the Veteran's favor and find that service connection is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


